                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60563-BLOOM/Valle

PUROSYSTEMS, LLC,

       Plaintiff,

v.

EVERETTE WROTEN,

      Defendant.
________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff PuroSystems, LLC’s (“Plaintiff”) Motion

for Default Final Judgment, ECF No. [36] (“Motion”), filed on October 24, 2019. The Court has

carefully reviewed the Motion, the record in this case, and the applicable law, and is otherwise

fully advised. For the reasons that follow, Plaintiff’s Motion is granted.

       On March 27, 2019, Plaintiff served a copy of the summons and Complaint, ECF No. [1]

(“Complaint”), on Defendant Everette Wroten (“Defendant”), ECF No. [7]. The Complaint alleged

that Defendant failed to make principal and interest payments due under a negotiated settlement

agreement. On April 30, 2019, Defendant filed an Answer, Affirmative Defenses, and

Counterclaim. ECF No. [14]. On September 11, 2019, the Court issued an Order Scheduling

Mediation for October 2, 2019, requiring a Mediation Report be filed by October 7, 2019. ECF

No. [25]. The Mediation Report was timely filed but it indicated that Defendant failed to appear at

Mediation. ECF No. [29]. On October 4, 2019, this Court issued an Order to Show Cause why

Defendant failed to appear at Mediation and why default should not be entered against him by

October 8, 2019. ECF No. [30].
                                                              Case No. 19-cv-60563-BLOOM/Valle


       After Defendant failed to timely respond, the Court issued an Order on Default Procedure,

requiring Plaintiff to submit a Motion for Entry of Clerk’s Default. ECF No. [31]. Plaintiff served

Defendant’s counsel with a copy of the Court’s Order on Default Procedure on October 9, 2019.

ECF No. [32]. Based on Defendant’s failure to comply with Court orders, the Court struck

Defendant’s Answer and dismissed Defendant’s Counterclaim without prejudice, effective on

October 9, 2019. ECF No. [37]. On October 11, 2019, Plaintiff filed a Motion for Clerk’s Entry of

Default, ECF No. [33], which the Clerk of Court entered on the same day, ECF No. [34]. On

October 15, 2019, the Court entered an Order on Default Judgment Procedure, indicating that

Default Final Judgment would be entered against Defendant if Defendant failed to move to set

aside the Clerk’s Default. ECF No. [35]. To date, Defendant has not moved to set aside the Clerk’s

Default or filed any other paper in response to this Court’s orders. Plaintiff filed the instant Motion

on October 24, 2019. ECF No. [36].

       If a defendant fails to plead or otherwise defend a complaint filed against it, the Clerk of

Court may enter a default against that party. See Fed. R. Civ. P. 55(a). Once a default is entered, a

plaintiff may seek entry of a default judgment against the defaulting defendant. See Fed. R. Civ.

P. 55(b). By defaulting, a defendant is taken to admit the well-pleaded allegations of fact in a

plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307

(11th Cir. 2009) (quoting Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975)). Although facts are admitted as true, conclusions of law are not; a sufficient basis

to state a claim must still exist in the pleadings before a court may enter a default judgment.

Nishimatsu Const. Co., Ltd., 515 F.2d at 1206.

       By virtue of the Clerk’s default and failure to respond to the Court’s orders, Defendant is

deemed to have admitted the allegations in Plaintiff’s Complaint. Plaintiff has established liability



                                                  2
                                                           Case No. 19-cv-60563-BLOOM/Valle


against Defendant in the following amounts based on Defendant’s failure to make principal and

interest payments when due under the parties’ settlement agreement, as described in the Complaint.

                      Principal:                                  $147,700
                      Interest:                                    $35,448
                      Court Costs and Fees:                         $2,310
                      Attorney Fees:                                $6,900
                      Total:                                      $192,358

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1.   The Motion, ECF No. [36], is GRANTED.

             2.   Pursuant to Fed. R. Civ. P. 58, the Court will separately enter Default Final

                  Judgment.

       DONE AND ORDERED in Chambers at Miami, Florida, on October 25, 2019.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Everette L. Wroten
447 W. Maple
Linthicum, MD 21090




                                                3
